DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 6/21/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 5, 12, and 19 are currently cancelled. 
5.	Claims 1-4, 6-11, 13-18, 20 numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 6/21/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-4, 6-11, 13-18, 20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 8, and 15 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts,  Khoshnevisan et al. US 20210112560 teaches in Sections [0032] The apparatus receive instructions for performing, channel measurement estimation related to PDCCHs/PDSCHs based on the receive beams associated with the set of TCI states; Section [0114] The UE report feedback that correspond to a configured number of beams; and in Section [0158] The UE perform, a channel measurement estimation related to one or more of the PDCCH/PDSCH based on the one or more receive beams associated with the set of TCI states, and determine a reference signal (RS) location; the reference signal (RS) location includes a beginning symbol of the duration based on a length of one or more of a PDCCH carrying the DCI or the PDSCH;  it is silent on receive configuration to measure K source RSs and report a beam report, wherein the beam report includes an indicator that indicates a plurality of source RSs from the K source RSs; and the prior art Zhou et al. US 20200077428 discloses in Section [0097 The base station may configure a set of candidate TCI indices for the UE and then receive the downlink transmission according to the TCI state configuration that corresponds to the TCI state index; Section [0101] during the downlink transmission (e.g., between the time when DCI 220 schedules a downlink transmission and when PDSCH slot 230 carries the downlink data, control, and/or reference signals to the UE; Section [0109] However, as the DCI 305 is received before the TCI state reconfiguration 355, TCI state index 0 corresponds to a first TCI state configuration (e.g., as was previously configured by the base station). However, during the downlink transmission (e.g., between the time when DCI 305 schedules the multi-slot downlink transmission and the PDSCH slots that carry the downlink data and/or reference signals.
	However Khoshnevisan in view of Zhou do not render obvious in combination with other limitations in the independent claim the claim elements A user equipment (UE) comprising: a transceiver configured to: receive a configuration to measure K source reference signals (RSs) and report a beam report: receive configuration information on a set of transmission configuration indicator (TC]) states; and receive a TCI state indication associated with downlink (DL) transmissions in a plurality of downlink (DL) time slots; and a processor operably coupled to the transceiver, the processor configured to: measure the K source RSs:
determine the beam report, wherein the beam report includes an indicator that indicates a plurality of source RSs from the K source RSs; decode the TCI state indication; and
apply the TCI state indication to a reception of the DL transmissions in the plurality
of DL time slots, wherein the transceiver is further configured to transmit the determined beam report.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-4, 6-11, 13-18, 20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-4, 6-11, 13-18, 20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 30, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477